Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Patch International Inc. (the “Company”) on Form 10-K for the year ending May 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jason G. Dagenais, Chief Operating Officer (Principal Executive Officer) of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
